Citation Nr: 0521351	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  00-01 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a right 
elbow injury with traumatic arthritis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim for an increased 
rating for residuals of a right elbow injury with traumatic 
arthritis.

The Board issued a decision in July 2002 also denying the 
claim for a higher rating, and the veteran appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  After 
considering a joint motion, the Court issued an order in June 
2003 vacating the Board's decision and remanding the case for 
further development and readjudication in compliance with the 
directives specified.  This included adjudicating an 
additional claim for service connection for right ulnar nerve 
impairment as proximately due to or the result of, or having 
been aggravated by, the service-connected residuals of the 
right elbow injury with traumatic arthritis.  See 38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).

After receiving the case back from the Court, the Board, in 
turn, remanded the claim to the RO in December 2003 to comply 
with the Court's Order.

An April 2005 rating decision granted service connection for 
ulnar neuropathy of the right arm and rated the condition 10 
percent disabling from July 20, 2000, to March 22, 2005, and 
30 percent disabling as of March 23, 2005.  This claim is not 
before the Board since the veteran has not appealed the 
initial ratings assigned.  See, e.g., Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (a claim of entitlement to a 
higher initial evaluation is a downstream issue from the 
issue of entitlement to service connection, and must be 
separately appealed).




FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran's right elbow has 50 degrees of extension, 
flexion to 135 degrees, supination of 90 degrees, and 
pronation to 70 degrees.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for residuals of a right elbow injury with traumatic 
arthritis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5206, 5207, 5209 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).



VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (Feb. 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the RO initially considered the specific 
claim at issue in January 1999, so more than a year prior to 
even the VCAA's existence.  But once enacted, the RO sent the 
veteran a letter in September 2004 regarding the evidence 
that needed to be submitted for him to prevail on his claim, 
what evidence he should submit, and what evidence the RO 
would obtain for him.

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (because it occurred before passage of the 
VCAA), VA must ensure the claimant receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Id. at 120.  The Board again notes that the 
initial rating decision in question was promulgated before 
the implementation of the VCAA.  Therefore, the rating 
decision could not have possibly satisfied its requirements.  
However, the RO readjudicated the claim once the VCAA became 
law.  Consequently, since the claimant already has received 
the requisite VCAA notice, any defect with respect to the 
timing of it was mere harmless error.  See, too, Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

That is to say, "the record has been fully developed," and it 
is difficult to discern what additional guidance VA could 
provide to him regarding what further evidence he should 
submit to substantiate his claim.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regard to his 
claim.  And he submitted, or the RO obtained, records of 
treatment for his right elbow condition since service, as 
well as providing him with two VA examinations to ascertain 
the severity of the condition.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Thus, there is no evidence missing from the record that must 
be part of it for him to prevail on the claim, so, again, the 
timing of the VCAA notice was harmless.  VAOPGCPREC 7-2004.

The content of the VCAA notice also substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice as to content is not 
required.

II.  Factual Background

Service connection for residuals of a right elbow injury was 
established in a July 1980 rating decision based on evidence 
of treatment in service and post-service evidence of 
traumatic arthritis.  A 10 percent evaluation was assigned 
based on the level of disability at that time.



Records from the VA Medical Center (VAMC) in Buffalo, New 
York, indicate the veteran complained of sharp, shooting pain 
in December 1997.  X-rays of his right elbow were limited due 
to underexposure, but there was evidence of degenerative 
changes, possibly post traumatic in the elbow joint.

In August 1998, the veteran submitted a claim for an 
increased evaluation on the basis of decreased mobility, 
shooting pain from his right elbow to his hand, and 
discomfort as a result of repetitive movement or over 
extension of the right elbow.

Medical records from the Buffalo VAMC show that the veteran 
was referred for an electromyogram (EMG) in March 1998 due to 
complaints of "sharp, shooting pains" in the right arm.  
There was no electrical evidence to support a clinical 
diagnosis of right ulnar neuropathy at the elbow or wrist.  
Nerve conduction studies were performed and the findings were 
not consistent with a clinical diagnosis of carpal tunnel 
syndrome.  An EMG was not performed.

During a February 2000 personal hearing, the veteran 
testified that he was unable to straighten his right elbow, 
had shooting pain, woke up with numbness in his fingers, and 
had fatigue in his hand.

Private medical evaluations from John H. Callahan, M.D., 
dated in June 2000, noted evidence of carpal tunnel syndrome.  
On examination, there was no evidence of limitation of motion 
of the elbow or forearm.  In addition, there was no atrophy 
or deformity.  Sensation was intact to light touch with good 
capillary refill noted in all digits.  A September 2000 
evaluation report noted that range of motion of the right 
elbow was from 43 degrees to 136 degrees on the right 
compared to range of motion on the left from 2 degrees to 147 
degrees.  There was no evidence of intrinsic muscle atrophy 
or impairment of the intrinsic muscle function in the right 
hand.  Electrodiagnostic studies at Buffalo General Hospital 
in July 2000 showed there was electrodiagnostic evidence of 
ulnar nerve impairment at the level of the elbow with 
increased ulnar sensory latency.  The EMG component was 
normal.  He had right ulnar neuropathy at the right elbow 
that was consistent with the discomfort on the medial aspect 
of his elbow.  He did not have permanent impairments of nerve 
function by clinical examination, but did have significant 
arthritic deterioration of the right elbow.

The veteran underwent a VA examination in December 2000.  In 
addition to complaints and history that had been previously 
been reported, he complained that his arm was painful, 
swelled, weak, and tended to be stiff.  He indicated that he 
had flare-ups due to overuse that resulted in an inability to 
bend the elbow at all.  There was no heat redness, 
instability, giving way, or locking up.  He reported that the 
disability affected his daily activities.  He was right- 
handed.  On examination, right elbow flexion was normal at 
zero to 145 degrees.  Supination was also normal at zero to 
85 degrees.  Forearm pronation was normal at zero to 80 
degrees.  The physician had the veteran repeatedly flex his 
biceps and extend the triceps against resistance in which he 
showed no signs of fatigue.  The sensory examination was 
normal with respect to pinprick, light touch, and vibration 
position sense bilaterally.  The impression was that the 
veteran had traumatic arthritis.  The complaint of numbness 
in the fingers was not supported by objective criteria on 
examination.  Usually, an elbow fracture caused an ulnar 
nerve lesion; however, he had no signs of this on 
examination.  The opinion was that the hand numbness was 
unrelated to the veteran's service-connected arthritis.

A VA joints examination was conducted in March 2005.  The 
examiner stated that he reviewed the claims file.  The 
veteran complained of right elbow pain, weakness, stiffness, 
and intermittent locking.  The veteran kept his elbow in the 
flexed position.  The veteran was not treated for his 
condition within the past year.  The veteran was able to 
fulfill his activities of daily living and had not lost any 
time from his employment due to his condition.  

Physical examination of the right elbow showed no significant 
abnormality of color.  There was a gross deformity in that he 
did not extend it.  There was some swelling and tenderness.  
There was no increased temperature.  Right elbow range of 
motion lacked 40 degrees of extension; flexion to 135 degrees 
with no pain; supination of 90 degrees with pain at 80 to 90 
degrees; and pronation to 70 degrees with no pain.  The 
examiner had the veteran repetitively flex and extend his 
elbow.  No additional loss of motion, pain, weakness, or 
fatigability was elicited.  The assessment was traumatic 
arthritis and osteoarthritis of the right elbow.  The 
examiner stated x-rays were obtained and were consistent with 
the above assessment.

III.  Governing Laws, Regulations and Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

At present, as mentioned, the veteran's arthritis of the 
right elbow is evaluated as 10 percent disabling.

Medical evidence shows X-ray findings of degenerative joint 
disease as the result of trauma in the left elbow.  Under 
Diagnostic Code 5010, traumatic arthritis, substantiated by 
X-ray findings, is rated as degenerative arthritis under 
Diagnostic Code 5003.  Code 5003, in turn, provides for 
rating the arthritis on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, a 10 percent rating is warranted.  
If there are two or more major joints or two or more minor 
joint groups involved, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  See 38 
C.F.R. § 4.71a, DC 5003.

Under Diagnostic Code DC 5206, a 0 percent (i.e., 
noncompensable) rating is warranted if flexion of the major 
forearm is limited to 110 degrees.  Since the veteran is 
right-handed, his right elbow is considered his major elbow.  
A 10 percent rating is warranted if flexion is limited to 100 
degrees.  A 20 percent rating is warranted for flexion 
limited to 90 degrees.  A 30 percent is warranted for flexion 
limited to 70 degrees, and a 40 percent rating is warranted 
for flexion limited to 55 degrees.  A 50 percent rating is 
warranted for flexion limited to 45 degrees.  See 38 C.F.R. § 
4.71a.

Here, the veteran had full flexion to 145 degrees on VA 
examination in December 2000, to 136 degrees on a private 
examination in September 2000, and to 135 degrees on VA 
examination in March 2005.  Hence, a compensable rating 
is not warranted under DC 5206.



Under Diagnostic Code 5207, a 10 percent rating is warranted 
if extension of the major forearm is limited to 45 or 60 
degrees.  A 20 percent rating is warranted if extension is 
limited to 75 degrees.  A 30 percent rating is warranted if 
extension is limited to 90 degrees.  A 40 percent rating is 
warranted if extension is limited to 100 degrees and a 50 
percent rating is warranted if extension is limited to 
110 degrees.

Here, the veteran had extension limited to 43 degrees on a 
private examination in September 2000, had full extension to 
0 degrees on VA examination in December 2000 (normal 
extension being 90 to 0 degrees, see 38 C.F.R. § 4.71, Plate 
I), and lacked 40 degrees on VA examination in March 2005 
(making extension limited to 50 degrees).  Hence, only a 10 
percent rating is warranted under DC 5207.

Factors such as functional loss due to pain, weakness, 
premature fatigability, swelling, deformity, and atrophy of 
disuse must be considered too because they could potentially 
result in a higher evaluation.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Although the veteran contends that his 
disability has worsened and complained of pain, finger 
numbness, swelling, weakness, stiffness, and an inability to 
bend with overuse, there is no objective medical evidence of 
these symptoms to substantiate this allegation.  As noted on 
the VA examination in December 2000, there was no instability 
or giving way, and repeated flexion and extension against 
resistance did not produce signs of fatigue.  On VA 
examination in March 2005, no additional loss of motion, 
pain, weakness, or fatigability on repetitive motion was 
found.  So a higher evaluation is not warranted based on 
DeLuca factors.

In considering other diagnostic codes for right elbow 
disability, DC 5211 provides a 20 percent rating for nonunion 
of the lower half of the ulna and a 30 percent rating for 
nonunion without loss of bone substance or deformity of the 
ulna (major extremity).  See 38 C.F.R. § 4.71a.  X-ray 
evidence does not support a finding that there is nonunion of 
the right elbow.  Consequently, a higher evaluation is not 
warranted under this code.  Likewise, other musculoskeletal 
diagnostic codes for the elbow impairment, with potential 
ratings greater than 20 percent, are inapplicable because 
there is no evidence of ankylosis (Diagnostic Code 5205), 
other impairment such as flail joint; nonunion of the radius 
and ulna, with a flail false joint (Diagnostic Codes 5209, 
5210); nonunion of the radius; or the hand fixed in 
supination, pronation, or hyperpronation (Diagnostic Codes 
5212, 5213).

And as already indicated, also bare in mind that service 
connection has been granted for ulnar neuropathy of the right 
arm - with a separate 10 percent rating initially assigned 
and subsequently a higher 30 percent rating.  Thus, the 
veteran is already receiving additional compensation for any 
resulting functional impairment, including, for example, the 
numbness in this extremity he mentions.  So he cannot receive 
still additional compensation for this very same symptom 
because this would violate VA's anti-pyramiding regulation, 
38 C.F.R. § 4.14.

For these reasons, the preponderance of the evidence is 
against the claim for an increased evaluation for residuals 
of a right elbow injury with traumatic arthritis.  As such, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West . 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for a rating higher than 10 percent for residuals 
of a right elbow injury with traumatic arthritis is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


